Citation Nr: 1146255	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2011, and a transcript of the hearing is of record.

Additional evidence was added to the claims files in June 2011, which is after the most recent Supplemental Statement of the Case, along with a waiver of RO review on behalf of the Veteran.  See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for bilateral ankle disability, to include on a secondary basis; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has a bilateral ankle disability due to service or to service-connected right knee disorder are not competent.

3.  The December 2009 and May 2010 conclusions by VA examiners that the Veteran's current bilateral ankle disability is not causally related to service or to service-connected right knee disorder injury are competent, credible, and highly probative evidence. 

4.  The Veteran does not currently have either a right or left ankle disability that is causally related to service or to service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  Disability of the ankles was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have a right or left ankle disability that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letters in February 2008 and August 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for each ankle.  Another letter with additional information was sent in November 2010.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after each of the letters.  
In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in each of the letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA examination reports and treatment records on file, including reports of VA examinations conducted in December 2009 and May 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his June 2011 video hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the June 2011 video hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  



Analyses of the Claims

The Veteran seeks service connection for disabilities of the right and left ankle, to include as secondary to service-connected internal derangement of the right knee.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  


In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that the Veteran was hospitalized at Fort Monroe from November 19 to 24, 1969 for cellulitis of the right ankle.  The discharge diagnosis was cellulitis, NEC, of the right leg, without mention of lymphangitis.  There was no subsequent ankle complaint or finding, including on discharge medical history and examination reports in November 1970.  The Veteran complained of right knee problems in November 1970, and it was noted that the knee was normal on examination.

The Veteran was evaluated by F.E. Drill, M.D., in August 1974 for right knee and left great toe disabilities.  The impression was of a probable teat of the lateral meniscus.

The Veteran was examined by VA in January 1977 for his right knee disability.  

Private treatment reports from July 1980 to March 2004 reveal a notation in July 1980 of a right ankle sprain, with a previous injury a couple of years ago.  It was noted in August 1994 that the Veteran had sprained his right ankle a couple of weeks ago.  Sore feet and ankles were part of the diagnoses in October 2002.

A VA joint evaluation was conducted in July 2006.  X-rays revealed degenerative changes of the ankles and feet.

According to a January 2008 letter from E.S. Stroemer, M.D., after obtaining a medical history from the Veteran and reviewing his military medical record, it was concluded that the Veteran sustained significant left ankle injury in a motorcycle accident in service in 1969, which was causally related to his current arthritis of the left ankle.  Dr. Stroemer noted that there was no evidence of another traumatic injury to the left ankle.

Also on file are October 2008 and October 2009 lay statements from a fellow serviceman who knew the Veteran in service and two coworkers who the Veteran worked with after service.  According to the October 2008 statement from D.D.H., he remembered the Veteran injuring his ankles in a motorcycle accident in service and spending a couple of days in the hospital.  The coworkers, who had known the Veteran for between 27 and 30 years, reported that the Veteran had told them that he had injured his ankles in a motorcycle accident in service.
It was noted on VA joint evaluation in December 2009 that the claims file was unavailable but that records in CPRS (Computerized Patient Records System) had been reviewed.  Degenerative joint disease of the ankles was diagnosed, and the examiner concluded that this disability was less likely as not a result of service or aggravation of the Veteran's service-connected right knee condition.  The arthritis was considered more likely due to occupational duties after service and age-related changes.

The evidence also includes a January 2010 Formal Finding on the Unavailability of Complete Service Treatment Records.

The Veteran underwent a VA joint evaluation in May 2010, which included review of the claims files.  It was noted that X-rays of the ankles showed degenerative arthritis.  The examiner concluded that it was more likely than not that the Veteran's ankle arthritis was not causally related to service or to service-connected right knee disability because the Veteran's degenerative changes were symmetrical and late in onset, making them most consistent with changes of the ankles due to aging.

There is an October 2010 Formal Finding on the Unavailability of Clinical Records from Fort Monroe and a January 2011 Formal Finding on the Unavailability of Clinical Records related to the Veteran's motorcycle accident in service.

According to a December 2010 statement from M.A. Hildebrandt, M.D., the Veteran's family physician for over 25 years, he had never treated the Veteran for a serious ankle injury incurred during that time.

According to a lay statement added to the claims files in June 2011 from L.C., a military policeman who was at Fort Monroe in the fall of 1970, he helped take the Veteran from the hospital to his quarters after a motorcycle accident in which the Veteran said that he had injured his ankles.

The Veteran testified at his video hearing in June 2011 that his ankles were injured in a motorcycle accident at Fort Monroe in November 1969.
The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the December 2009 and May 2010 VA nexus opinions against the claims to be of more probative value, when considered along with the other evidence of record, than the January 2008 statement from Dr. Stroemer in favor of the claim.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).
In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although Dr. Stroemer concluded that the Veteran incurred a left ankle injury in a motorcycle accident in service, the service treatment records from Fort Monroe for November 1969 do not report any accident.  There is a hospital diagnosis in November 1969 of cellulitis of the right leg without explanation as to its cause.  There is no subsequent notation of a motorcycle accident or injury in the service treatment records, including on November 1970 medical history and medical examination reports.  Although the Veteran noted foot trouble on his discharge medical history report, the physician's summary only refers to 'bruised heels" with prolonged standing.  

These service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

There are two VA nexus opinions on file against the claims by two different examiners, and while the December 2009 VA nexus opinion is only based on a review of records in CPRS, the May 2010 opinion is based on a review of the claims files.  Each opinion included a rationale, with the rationale in December 2009 that the findings are more consistent with occupational duties after service and age-related changes and the rationale in May 2010 that the degenerative changes are symmetrical and late in onset, which makes them more consistent with changes due to age than to a service injury.  The Board finds these opinions to be more probative than Dr. Stroemer's opinion because there is no treatment report on file to confirm the motorcycle accident and because Dr. Stroemer refers to a left ankle injury while the November 1969 service treatment report refer to a right ankle problem.

Although the Veteran is competent to report his ankle symptoms, he is clearly not competent to report that he has degenerative arthritis of the ankles due to service or to service-connected knee disability.  The postservice lay statements in support of the claims have also been considered.  However, these statements do not link events in service to the Veteran's current osteoarthritis of the ankles.  With respect to the lay statement received in June 2011, the Board would point out that the statement from L.C. refers to events in the fall of 1970, while the Veteran contends that his ankles were injured in November 1969.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran is not reporting a medical diagnosis of arthritis of the ankles contemporaneous with service, and to the extent that he and the other lay statements have provided lay evidence describing symptoms in or after service, such statements are not credible or have otherwise been shown by the preponderance of the competent medical opinion to not support a connection between the Veteran's degenerative arthritis of the ankles and either military service or his 
service-connected right knee disorder.  Jandreau.  

Consequently, because all of the requirements for service connection on either a direct or secondary basis are not shown, the Veteran does not have an ankle disability as a result of service or as secondary to service-connected right knee disability.  

As there is no competent medical evidence of record to support the Veteran's claim, the preponderance of the evidence is against the Veteran's service connection claims, to include on a secondary basis, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


